oT © oO NN OO oO FR WO DN =|

N BD BP PN BP PO NY LP NYO AB = SBS 2 @o = ws em hom om
oOo N OO on FPF WO NY |- BD O OO N DO oO BP WO NYO =

 

BRIAN S. HEALY, State Bar No. 112371
TIERNEY, WATSON & HEALY

A Professional Law Corporation

351 California Street, Suite 600

San Francisco, California 94104
Telephone: (415) 974-1900

Facsimile: (415) 974-6433

Email: brian@tw2law.com

Attorneys for Judgment Creditor

Crystal Lei

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

Demas Yan,
Plaintiff,
V.

Crystal Lei, et. al.,

Defendant.

No: 11-CV-01814-RS (JSC)

PROOF OF SERVICE RE
ORDER TO APPEAR - Demas Yan

 

 

 

PROOF OF SERVICE RE ORDER TO APPEAR - Demas Yan Page 1

 
Brian S. Healy SBN #11237]

Tierney Watson & Healy, PC

351] California Street, Suite 600, San Francisco, CA 94104

Tel: (415) 974-1900 Fax: (415) 974-6433 Email: brian@tw2law.com

 

 

Attorney for Judgment Creditor Crystal Lei

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

Case No. 3-11-cv-01814-RS (JSC) Short Name of Case: Yan v. Fu et al

PROOF OF PERSONAL SERVICE

I am Peter Ting Cham Poon and over the age of eighteen years and not a party to this
action. I am a Registered Process Server, license No. 2019-0001434 and my address is
331 A 28" Avenue, San Francisco, CA 94121.

On the date and time and place stated below, I served the following official documents:

(1) ORDER TO APPEAR FOR EXAMINATION

(2) CIVIL SUBPOENA (DUCES TECUM)

(3) DECLARATION OF BRIAN S. HEALY IN SUPPORT OF SUBPOENA
DUCES TECUM

Person served (name): Demas Yan

Address where served: 1300 Clay Street, 2"! Floor (in front of room 215), Oakland
Date of delivery: August 19, 2019

Time of delivery: 10:37 am

Manner of delivery: Hand-delivered — By personally hand-delivered the above

mentioned official documents to the person name above.

Fee for service: $50

] declare under penalty of perjury under the law of the United States of American that the
foregoing is truc and correct and that this declaration is executed on August 20, 2019 at
San Francisco, California.

 

 

 
